Citation Nr: 0205467	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  97-17 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
spinal disc syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from March 1980 to October 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1996 rating decision of the 
Indianapolis, Indiana, regional office (RO) of the Department 
of Veterans Affairs (VA), which increased the evaluation for 
the veteran's low back muscle pain to 10 percent.  Following 
an appeal of this decision, a May 1998 rating decision 
increased the evaluation to 20 percent.  

The veteran's appeal was previously before the Board in April 
1999, but was remanded for additional development.  Following 
the completion of the requested development, a January 2002 
rating decision increased the rating for the veteran's 
disability to the current 40 percent evaluation.  The case 
has now been returned to the Board for further appellate 
review. 

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
has not expressed satisfaction with the 40 percent evaluation 
assigned to his back disability.  Therefore, in spite of the 
increase in evaluation from zero percent to 40 percent, the 
veteran's claim remains on appeal.  


FINDINGS OF FACT

1.  The duties to notify and assist the veteran in the 
development of his claim have been met by VA.

2.  The veteran's service connected spinal disc syndrome is 
productive of no greater than severe intervertebral disc 
syndrome symptomatology.  

3.  There is some objective evidence of pain of the low back, 
but no objective data demonstrating weakened movement, excess 
fatigability, or incoordination.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
spinal disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.59, 
4.71a, Code 5293 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the 40 percent evaluation currently 
assigned to his low back disability is inadequate to reflect 
its current level of severity.  

In reaching this decision, the Board notes that there has 
been a significant change in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-2097 (2000) 
(to be codified as amended at 38 U.S.C. § 5102 and 5103 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).  After receiving 
notice of the November 1996 rating decision, a copy of the 
decision, and his appellate rights, the veteran submitted a 
notice of disagreement.  A statement of the case containing 
the laws and regulations governing the evaluation of service 
connected disabilities in general and the specific criteria 
for the evaluation of his back disability was provided to the 
veteran in February 1997.  Supplemental statements of the 
case were issued in May 1998 and January 2002, which 
contained additional laws and regulations, as well as 
explanations of the reasons for the evaluations assigned to 
the veteran's disabilities.  The January 2002 supplemental 
statement of the case contained information concerning the 
VCAA.  A copy of the January 2002 rating decision was also 
provided to the veteran.  The Board concludes that the 
discussions of the notification letters, the rating 
decisions, the statement of the case and the supplemental 
statements of the case informed the veteran of the manner of 
evidence required to prevail in his claim, and that VA's 
notification requirements have been met.  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (codified as amended at 
38 U.S.C. §§ 5102 and 5103 (West 1991 & Supp. 2001)).  This 
case was remanded by the Board for further evidentiary 
development in April 1999.  The veteran has identified all 
sources of treatment for his disability, and it appears that 
the RO has obtained the records of this treatment.  The 
veteran has also been afforded a series of VA examinations, 
and opinions pertaining to his disability have been obtained 
from VA examiners.  There is no indication that there is any 
further evidence to be obtained.  The Board must conclude 
that the duty to assist has been completed.  

Therefore, the Board finds that a remand would serve no 
useful purpose for this issue.  See Soyini v. Derwinski 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran in this 
case.  Further development and further expending of VA's 
resources is not warranted.  Any "error" to the veteran 
resulting from this decision does not affect the merits of 
his claim or substantive rights, for the reasons discussed 
above, and is therefore, harmless.  See 38 C.F.R. § 20.1102 
(2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Entitlement to service connection for chronic low back pain 
was established in a January 1982 rating decision.  A zero 
percent evaluation was assigned for this disability.  The 
veteran submitted a claim for entitlement to a compensable 
evaluation on August 2, 1996.  The November 1996 rating 
decision increased the evaluation for the veteran's low back 
pain to 10 percent, effective from August 2, 1996.  The May 
1998 rating decision increased the evaluation to 20 percent, 
also effective from August 2, 1996.  After the April 1999 
remand, a January 2002 rating decision changed the diagnosis 
of the veteran's disability to spinal disc syndrome, and 
increased the evaluation to 40 percent.  This was also 
effective from August 2, 1996.  The evaluation of the 
veteran's disability remains at 40 percent.  

The veteran's disability was originally evaluated under the 
rating code for lumbosacral strain.  Under this rating code, 
severe lumbosacral strain is evaluated as 40 percent 
disabling, and is characterized by symptomatology such as 
listing of the whole spine to the opposite, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of these symptoms with abnormal mobility on 
forward motion.  A 40 percent evaluation is the highest 
available under this rating code.  38 C.F.R. § 4.71a, Code 
5295.  The veteran is currently in receipt of a 40 percent 
evaluation. 

The veteran's disability is currently evaluated under the 
rating code for intervertebral disc syndrome.  Pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief is evaluated as 60 
percent disabling.  Severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief 
is evaluated as 40 percent disabling.  Moderate 
intervertebral disc syndrome with recurring attacks is 
evaluated as 20 percent disabling.  Mild intervertebral disc 
syndrome merits a 10 percent evaluation, and when this 
disorder is postoperative and cured, a zero percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5293.  

Finally, a review of the rating decisions shows that the 
rating code for injuries to Muscle Group XX was considered.  
This rating code provides for a 60 percent disability for a 
severe injury to the lumbar region.  However, the Board finds 
that this rating code does not apply to the veteran's current 
disability, as it is normally reserved for injuries that 
result from penetrating missiles.  The veteran did not 
sustain such an injury.  Therefore, the Board finds that an 
evaluation of the veteran under this rating code is not 
proper, and is not for consideration.  See 38 C.F.R. §§ 4.56, 
4.73, Code 5320 (2000).

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence for consideration includes private medical 
records dated August 1996.  These show that the veteran 
complained of low back pain radiating to both legs.  An X-ray 
study revealed no bone or joint abnormalities.  However, 
there was some straightening of the lumbar curvature, so 
muscle spasm was suspected.  

The veteran was afforded a VA examination of the spine in 
September 1996.  He was reported to have experienced nuisance 
chronic lower back pain since discharge, but this had 
worsened in the last two years with increasing lower back 
pain, some lateral right thigh numbness, pain in the 
buttocks, and stiffness of the back.  He had recently been 
admitted to a hospital for treatment, which consisted of bed 
rest.  His medication included muscle relaxant and anti-
inflammatories, with minimal relief.  Currently, his back 
bothered him when sitting for long periods of time.  On 
examination, there was no spinal process tenderness.  There 
was right paraspinal muscle tenderness.  The strength of all 
muscles was either 4+/5 or 5/5.  There were 2/4 patellar 
reflexes, and Achilles reflexes could not be elicited.  L1 to 
S1 nerve root sensation was intact to light touch.  An 
addendum noted that although there was some right paraspinal 
muscle tenderness, there was no evidence of spasm.  He could 
forward flex to within a foot of the floor, and lateral 
flexion and rotation was to 45 degrees bilaterally.  The 
assessment was chronic lower back pain with some questionable 
radiculopathy, although his objective and subjective findings 
were minimal as far as radicular pain.  The examiner felt 
that there was chronic lower back pain and recurrent lumbar 
strain.  An X-ray study revealed a normal lumbosacral spine, 
with no significant changes.  

VA treatment records from February 1997 show that the veteran 
was seen for complaints of chronic back pain.  He also 
complained of numbness in the upper thigh area of the right 
leg, which radiated into the groin.  Additional February 1997 
records indicate that his back pain had not been present for 
many years, but had recently returned with increasing 
severity and numbness for the past six weeks.  There was 
tingling in the right foot.  On examination, there was a 
sensory decrease over the lateral aspect of the right thigh, 
which was the L4 area.  The impression was acute back pain.  
March 1997 records show continued complaints and treatment.  

A magnetic resonance imaging study of the lumbosacral spine 
was conducted in April 1997.  The impression was of a normal 
lumbosacral spine.  

The veteran continued to receive treatment for his low back 
disability throughout 1997.  July 1997 records include a 
provisional diagnosis of right lower extremity radiculopathy.  
However, he underwent a VA nerve conduction study of his 
right lower extremity in August 1997.  The study was normal, 
without evidence of a right peroneal neuropathy.  There was 
no evidence of demyelination or radiculopathy.  September 
1997 records indicate that the veteran was falling three or 
four times each week.  Other September 1997 records state 
that an electromyography indicated mild polyneuropathy.  
October 1997 records include a diagnosis of chronic low back 
pain radiating to the right lower extremity.

An additional magnetic resonance imaging study of the 
lumbosacral spine was conducted in December 1997.  The 
impression was a mild broad based disk bulge at L4 to L5 
without significant central spinal canal or neural foraminal 
stenosis.  

A private functional capacity evaluation was conducted in 
December 1997.  The results indicated that the veteran was 
able to work at the no classification physical demand level 
for a six hour day.  His specific acceptable leg lift 
capability and his torso lift capability were both zero 
pounds.  There was minimal symptom exaggeration, which 
indicated partial submaximal effort.  This meant the results 
of the evaluation were equivocal.  A course in proper body 
mechanics was recommended before the veteran returned to 
work.  

The veteran underwent an additional VA examination in January 
1998.  On examination, the veteran walked carefully, and also 
moved with great care.  He had a normal sagittal and coronal 
curve.  There was no muscle atrophy about the spine.  The 
veteran had essentially normal posture.  He was able to 
forward flex about 80 degrees, and extend about 30 degrees.  
The veteran could laterally bend 30 degrees, and rotate his 
shoulders 40 degrees bilaterally.  The spinous process was 
nontender, although he did complain of some paramuscular 
spinal tenderness bilaterally at or about the lumbosacral 
junction.  He could toe and heel walk.  There was light 
decrease to touch in L2, L3, and L4 on the right, and L5 on 
the left.  The deep tendon reflexes were two plus for the 
ankles and patellar bilaterally.  Straight leg raising was 
negative bilaterally.  There was no muscular atrophy of the 
legs.  The X-ray study from September 1996, and the results 
of the magnetic resonance imaging studies conducted in April 
1997 and December 1997 were reviewed and noted to be 
essentially normal.  The assessment stated that two studies 
had revealed some evidence of at least mild peripheral nerve 
demyelinating neuropathy in the left upper extremity and 
bilateral lower extremities, with no significant involvement 
about the spine or the nerve roots.  The physical examination 
was essentially normal except for the low back pain.  

VA surgical records from February 1998 indicate that the 
veteran had a history of chronic low back pain secondary to 
facet joint syndrome.  Therefore, he underwent bilateral L2 
to L3, and L3 to L4 facet joint blocks.  Additional February 
1998 records state that the veteran had called to indicate 
that the facet joint blocks performed the previous week had 
not resulted in any relief.  He complained of total body pain 
and discomfort.  Both the pre block pain and post block pain 
were rated as a ten on a scale of one to ten.  

VA treatment records from 1998 show that the veteran 
continued to be seen for complaints of back pain.  July 1998 
records contain an impression of lumbar radiculopathy.  

March 1999 VA physical therapy records indicate that the 
veteran has 90 degrees of lumbar flexion, but only 20 degrees 
of extension.  The right quadriceps was 4/5 when compared to 
5/5 on the left.  He was instructed about the need to become 
at least aerobically fit despite his pain.  The therapist 
opined that a large part of the veteran's dysfunction was 
deconditioning and weakness throughout the trunk stabilizers.  

The veteran underwent an additional VA examination of the 
spine in January 2000.  The history of his disability was 
reviewed.  He had experienced continued lower back pain since 
discharge from service, had undergone multiple episodes of 
physical therapy and ultrasound, and now used a TENS unit.  
He was also on multiple medications for pain control.  The 
veteran stated that he had some weakness and numbness in his 
legs, the right greater than the left.  He had undergone 
several epidural blocks, but these wore off after about a 
month.  On examination, the spine appeared to be well-
aligned.  He had no midline tenderness, but there was some 
right paraspinous spasm and tenderness.  The deep tendon 
reflexes were 2+ in the Achilles and patellar tendon.  Muscle 
strength was 4/5 on the right, and 5/5 on the left.  On 
repetitive toe raises, the veteran fatigued faster on the 
right than the left.  He could forward bend to 45 degrees, 
extend to 10 degrees, and lateral bend to about 25 degrees.  
There was some decreased sensation to light touch, on the 
right greater than the left, mainly in the anterolateral 
thigh.  Straight leg raising produced back pain, but no 
radicular pain.  The impression was mechanical low back pain, 
with no evidence of significant nerve compromise.  The 
examiner opined it was his experience that people with this 
degree of mechanical low back pain ended up having a chronic, 
ongoing, life-long problem.  

A VA examination of the spinal cord was also conducted in 
January 2000.  The veteran's medical history was reviewed, 
including the results of some previous magnetic resonance 
imaging studies.  On examination, the veteran was in no acute 
distress.  Motor examination showed normal muscle bulk, tone, 
and strength of 5/5 in the upper extremities, and 4/5 
distally in a give way fashion, secondary to some back 
discomfort.  Sensory examination showed some decreased light 
touch and pinprick on the right lower extremity compared to 
the left.  Gait and station examination were normal, although 
his gait was slow.  He could stand on his heels and toes with 
some difficulty.  The back did not show any paravertebral 
muscle spasm.  Tinel's sign was present on the left occipital 
nerve.  The impression was chronic low back pain.  The 
previous magnetic resonance imaging studies were noted to 
have revealed mild abnormalities.  A more recent study was 
not available for review.  The examiner stated that at this 
point, there was no clear cut evidence of radiculopathy.  
There was some weakness in the lower extremities mainly due 
to give way secondary to back pain.  

An additional VA examination of the spine was conducted in 
September 2000.  The veteran's medical history was reviewed.  
A February 2000 magnetic resonance imaging study revealed 
minimal lumbosacral spondylosis.  On examination, the veteran 
walked without a limp with a slight wide-based gait.  His 
spine was well-aligned with no midline tenderness.  The 
veteran could flex to his mid shin region, with pain only at 
the extremes of flexion.  He was able to extend approximately 
15 degrees with some pain, and lateral bend each way 
approximately 15 to 20 degrees without pain.  On straight leg 
raising, pain was produced only in the low back.  He was 
unable to toe raise, which was worse than on previous 
examinations.  A motor examination revealed worsening of 
motor functions, with only 4/5 function in some muscles.  He 
was able to straight leg raise, and had 4+/5 quadriceps on 
both sides.  Both motor examinations seemed to be bilaterally 
symmetric.  He had some slight numbness over the anterior-
lateral thigh, consistent with bilateral femoral cutaneous 
nerve distribution on the right side.  There were normal deep 
tendon reflexes of the patellar and Achilles' bilaterally.  
The impression was that the veteran had continued significant 
mechanical low back pain, which more than likely would be a 
problem for him.  

The veteran was afforded a VA examination of the peripheral 
nerves in October 2000.  On examination, the veteran limped 
into the room in apparent distress.  The motor examination 
revealed prominent give away or nonphysiologic weakness in 
both the upper and lower extremities.  There was, in 
addition, some possible underlying weakness of foot 
dorsiflexion and plantar flexion.  The reflexes were 
symmetric bilaterally.  There was no ataxia.  His gait was 
notable for favoring the right leg while walking.  The facial 
expression of the veteran during walking was characterized by 
pain.  The impression noted that there was no severe nerve 
impingement or cord impingement by degenerative disease or 
lumbar disc disease.  The neurologic examination revealed 
mostly intact strength in all extremities, with motion mainly 
limited by the veteran's perception of pain with motion.  
There was some possible weakness, although it was difficult 
to tell due to the tendency of the veteran to give way before 
expending full strength.  The veteran's own sense of 
disability was relatively high.  There was no obvious cause 
of the disability related to impingement of the nerves, 
muscular disease, or cord abnormalities.  His disability 
appeared to be mainly related to his perception of pain with 
activities.  

The veteran underwent a VA electromyography study in November 
2000.  There was continuing evidence of mild demyelinating 
peripheral neuropathy in the bilateral lower extremities, 
with no evidence of radiculopathy.  

The veteran's medical history, including the results of the 
recent VA examinations, was forwarded to a VA examiner in 
January 2001 in order to obtain additional opinions.  The 
review noted that there had never been a note of 
spondylolysis or spondylolisthesis.  There had been some note 
on occasion of loss of lordosis consistent with muscle spasm.  
There had never been any evidence of degenerative changes.  A 
February 2000 magnetic resonance imaging study showed a very 
tiny annular protrusion at L4 to L5, but was essentially 
normal.  A November 2000 electromyography showed evidence of 
mild demyelinating peripheral neuropathy in the lower 
extremities, but no evidence of radiculopathy affecting the 
lower extremities.  Although there was some evidence of 
weakness secondary to pain, an objective assessment of the 
veteran's strength was difficult to reach, and the veteran 
may have not been cooperating fully.  The examinations 
indicated that the veteran displayed some pain, which 
decreased his ability to participate in all movements or 
activities.  However, there was no objective data 
demonstrating weakened movement, excess fatigability, or 
incoordination.  The examiner opined that in light of the 
normal magnetic resonance imaging study and essentially 
normal electromyography, he did not feel that the veteran had 
a neurologic deficit.  The facet joint syndrome appeared to 
be related to his service connected injury.  The examiner 
added that the veteran would not perform well in a job that 
required heavy labor or repetitive lifting, but would likely 
do well in a job that allowed him to have sitting or 
intermittent sitting activities along with light lifting.  

The Board finds that entitlement to an evaluation in excess 
of 40 percent for the veteran's low back disability is not 
warranted.  The veteran has undergone numerous magnetic 
resonance imaging studies, nerve conduction testing, and 
electromyography studies.  The results indicate that there is 
no evidence of radiculopathy of his low back disability to 
the lower extremities, but that there is evidence of what is 
consistently referred to as mild neuropathy.  Records from 
1996 show straightening of the lumbar curve, which the 
examiner stated could be evidence of lumbar spasms.  The 
January 2000 VA examination also demonstrated some right 
paraspinous spasm.  However, muscle spasm was not found on 
found on any other examination, including a second January 
2000 VA examination, and two examinations conducted 
subsequent to January 2000.  Although the September 1996 VA 
examiner was unable to elicit Achilles reflexes, these have 
been present on all examinations since September 1996, and 
were normal in September 2000.  The veteran's primary 
complaint appears to be pain, and the evidence shows that 
facet joint blocks have been unsuccessful.  The veteran uses 
a TENS unit, as well as several pain relief medications.  
Furthermore, the veteran has described his pain as ten on a 
scale of one to ten.  While there has been some objective 
evidence of pain on examination such as facial grimacing and 
a careful gait, and while there is no doubt that this pain 
prevents the veteran from performing all movements or 
participating in all activities, there is also evidence of 
some minimal exaggeration found on the December 1997 
functional capacity evaluation.  This evaluation found that 
the veteran could work a six hour day that did not involve 
physical labor.  The January 2001 VA examiner also opined 
that the veteran could perform well in the right job setting.  
When these symptoms and opinions are considered as a whole, 
the Board finds that the veteran's symptomatology more nearly 
resembles that of severe intervertebral disc syndrome, which 
is evaluated at the 40 percent rating currently in effect.  
38 C.F.R. § 4.71a, Code 5293.  

The Board has also considered entitlement to an evaluation in 
excess of 40 percent for the veteran's back disability under 
other rating codes, but none of these result in an increased 
rating.  As noted earlier, the veteran is already in receipt 
of the highest evaluation available under the rating code for 
lumbosacral strain.  38 C.F.R. § 4.71a, Code 5295.  A 40 
percent evaluation is also the highest rating under the 
rating code for limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Code 5292.  There is no evidence of a 
fracture of the vertebra, or of ankylosis of the lumbar 
spine.  38 C.F.R. § 4.71a, Codes 5285, 5286, 5289.  
Therefore, entitlement to a higher evaluation is not 
warranted under these codes.  

The provisions of 38 C.F.R. §§ 4.40 and 4.59 have been 
considered in reaching this decision, but do not provide a 
basis for a higher evaluation.  The veteran's complaints of 
pain have been noted above, and pain is specifically included 
in the symptomatology listed in 38 C.F.R. § 4.71a, Code 5293.  
The examinations have demonstrated no worse than 4/5 strength 
of the right lower extremities, and a review of the medical 
record by a VA examiner in January 2001 resulted in an 
opinion stating that there was no objective data 
demonstrating weakened movement, excess fatigability, or 
incoordination.  Therefore, these criteria do not provide a 
basis for an evaluation in excess of 40 percent.  The Board 
finds that the preponderance of the evidence is against an 
increased evaluation for the veteran's back disability under 
all applicable criteria.  

Finally, the Board has also considered entitlement to an 
increased evaluation on an extraschedular basis, but 
application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (West 1991).  There is no 
objective evidence that the veteran's service connected 
disabilities present such an exceptional or unusual 
disability picture, with such factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.  Hence, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
spinal disc syndrome is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

